department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october30 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated june 20xx june 20xx july 20xx and december 20xx we requested information necessary to conduct an examination of your form_990 for the year ended date we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 91st day after the date that this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the untied states tax_court at the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations eo hopkins plaza room baltimore maryland department of the treasury date date legend org -- organization name xx - date address - address org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate - assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the t'reasury - internal_revenue_service form 886a name of taxpayer explanation of items org org ein year period ended december 20xx schedule no or exhibit legend org - organization name city - city co-1 - company state - state ein - ein xx - date country - country address - address dir-1 - dir ta-1 ra-2 ra3 - ra issues whether org is entitled to continued recognition of exempt status in accordance with sec_501 of the internal_revenue_code code whether the private_foundation_status of org should be modified from that described in sec_509 to a private_foundation described in sec_509 of the code facts on june 20xx the service attempted to notify org that an examination of its 20xx form_990 was commencing the examining agent called the indicated individual dir- dir-1 the indicated executive director and left a message at the telephone number listed on the filed 20xx form_990 there were no other officers directors or trustees indicated on the filed return the examining agent then attempted to contact org via the telephone number listed on the organization's website and a telephone number obtained from accurint these telephone numbers were not in service directory assistance was contacted in an effort to ascertain an alternative contact telephone number for org and no telephone number was revealed an initial appointment letter dated june 20xx was mailed to the address indicated on the filed form_990 for 20xx which requested the taxpayer to confirm the appoint scheduled for june 20xx this letter was not returned to the service and the taxpayer did not otherwise contact the service on june 20xx the examining agent contacted the lessee of the property owned by dir-1 the address listed on the filed form_990 for 20xx ra-1 ra-1 ra-1 advised the service that she moved into the address house in july 20xx ra-1 further advised that she had never had face to face contact with dir-1 as her lease was with co-1 in city state ra-1 concluded by advising that any mail delivered to the house is sent to ra-2 ra-2 at co-1 on june 20xx the examining agent contacted ra-2 of co-1 in city state ra-2 advised that she had never met face to face with dir-1 and that all transactions were facilitated through an associate of dir-1 by the name of ra-3 contact information was provided to ra-2 to provide to ra-3 form 886-a rev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form 886a name of taxpayer year period ended december 20xx explanation of items org org ein schedule no or exhibit on june 20xx a second_examination letter was certified mailed to a address indicated on accurint as an address for dir-1 this certified letter was received back by the service as undeliverable on july 20xx a third examination letter was sent to the d c address of the organization as indicated on org’s website there was no response to this letter and the letter was not returned to the service on august 20xx an email was received from dir-1 presumably as a result from the contact information provided to ra-2 my name is dir-1 executive director of the org org understand that you are trying to reach me this is my email hope to hear from you soon best regards dir-1 on august 20xx the examining agent responded to the email received from dir-1 good morning dir-1 require a telephone number in order to speak with you concerning a tax exempt_organization have sent an examination letter for that organization which has been ignored a responsible_officer from org must contact me in order to commence with this examination thank you for making contact with me my telephone number is on september 20xx dir-1 responded thank you for your message we would appreciate some information regarding the proposed examination of org ina previous email you referred to a letter that you sent regarding the proposed examination we never received that letter and could not have ignored it as your email suggested we would appreciate it if you would forward that letter to this email so we would know how best to assist you to carry out the examination be rest assured of our fullest cooperation in this matter hope to hear from you soon sincerely dir-1 that same day the examining agent replied to dir-1’s email am attaching the appointment letter as you requested yet again require the name telephone number and address of a responsible us officer director or trustee in order to commence with this examination the examining agent again forwarded his september 20xx response to dir-1 on september 20xx on september 20xx the examining agent again forwarded the september 20xx response and added dir-1 yet again require the name telephone number and address of a responsible us officer director or trustee in order to commence with this examination where is the office location for the organization in dc the address indicated on your website does not appear to be correct on september 20xx the examining agent again forwarded the september 20xx response and added dir-1 have not received a response from you form 886-a crev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form_886 a name of taxpayer year period ended december 20xx explanation of items org org ein schedule no or exhibit on september 20xx dir-1 responded as indicated in my previous email am currently in country am the responsible_officer for the organization in the us since ‘reviewed your email have initiated efforts to travel to the us so that can be available for the examination may ask for a little time to enable me undertake that trip thank you for your understanding best regards dir-1 on september 20xx the examining agent responded to dir-1 i understand however while you are making your plans you may respond to the following what is the official u s address for the organization identify all officers directors trustees and key employees of the organization provide the home address and telephone number for the individuals identified in item above identify the individual s who maintained the books_and_records for 20xx identify the individual s who have the 20xx books_and_records in their possession identify the present physical location of the books_and_records for the organization are you a u s citizen if you are not a u s citizen what is your u s tax status thank you for your response dir-1 and your prompt attention to this matter this email was again forwarded to dir-1 on september and 28th 20xx on september 20xx dir-1 responded i have been traveling and just returned to station will provide the requested information by tomorrow thank you dir-1 no further communications have been received from dir-1 or org and no books_or_records have been provided in connection herewith law an organization will not be classified as a private_foundation under sec_509 of the code if it is an organization described in sec_170 or sec_509 section sec_501 of the code provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual an organization is described in sec_509 of the code which a normally receives more than one-third of its support in each taxable_year from any combination of form 886-a cev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form_886 a name of taxpayer year period ended december 20xx explanation of items org org ein schedule no or exhibit i ii gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business section sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records render such statements make such returns and comply with such rules and regulation as the secretary_of_the_treasury or_his_delegate may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title section sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 describes the organizational and operational tests of sec_501 and stipulates that to be an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_509_a_-3t c of the temporary regulations provides that support tests set forth in sec_509 are to be computed on the basis of the nature of the organization’s normal sources of support an organization will be considered as normally receiving one third of its support from any combination of gifts contributions membership fees and gross_receipts from permitted sources and not more than one third of its support from items described in sec_509 for its current taxable_year and the taxable_year immediately succeeding its current_year if for the current taxable_year and the four taxable years immediately preceding the current taxable_year the aggregate amount of the support received during the applicable_period from gifts contributions membership fees and gross_receipts from permitted sources is more than one-third and the aggregate amount of the support received from items described in sec_509 is not more than one-third of the total support of the organization for such five year period form 886-a rev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form_886 a name of taxpayer year period ended december 20xx explanation of items org org ein schedule no or exhibit sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 of the code failure to comply with this request for information could result in the loss of tax exempt status tax exemption is a privilege a matter of grace rather than right and taxpayers have the burden of establishing entitlement thereto 470_f2d_849 revrul_59_95 1959_1_cb_627 states that an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations-as the secretary_of_the_treasury or_his_delegate may from time to time prescribe the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an form 886-acrev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service form_886 a name of taxpayer year period ended december 20x explanation of items org org ein schedule no or exhibit organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status discussion the service has attempted to commence its examination of org since june 20xx org does not maintain a u s physical location and its sole officer resides outside of the u s while its sole officer dir-1 has represented his intent to cooperate in this examination he has not produced any books_and_records and has not communicated with the service since september 20xx tax exemption is a privilege a matter of grace rather than right and taxpayers have the burden of establishing entitlement thereto see sec_6001 and sec_6033 of the code and christian echoes national ministry inc v united_states of america - as org has not met its burden in establishing its entitlement to continued recognition of tax exempt status in accordance with sec_501 such exemption is properly revoked effective january 20xx org maintains a similar burden in establishing its entitlement to a foundation status as a public charity described in sec_509 foundation status is computed based upon a five year moving computation if public charity status is achieved computationally for a specific five year period then such entitlement to public charity status extends to the current fifth year and the succeeding year see sec_1_509_a_-3t c therefore in order for org to preserve its entitlement to public charity status it must establish that it was publicly supported for the five year period ending with the 20xx year which would encompass the subsequent year of 20xx which is the year under examination by the service as org has not produced books_and_records to establish its entitlement to continued recognition of public charity status for the five year period ending in 20xx it is classified as a private_foundation described in sec_509 as of january 20xx taxpayer position as org has not cooperated in the conduct of this examination by providing any books_and_records its position regarding the issues of revocation of its tax exempt status and modification of its foundation status to that of a private_foundation are unknown conclusion form 886-a crev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org org ein year period ended december 20xx the tax exempt status of org is revoked effective january 20xx as it failed to establish its entitlement to continued recognition of exempt status in accordance with sec_501 of the code the private_foundation_status of org is modified to that of a private_foundation described in sec_509 effective january 20xx as it failed to establish its entitlement to continued recognition of public charity status described in sec_509 department of the treasury - internal_revenue_service form 886-ackev page of
